                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION
 IN RE:

        ROBERT FOSTER DEASON, JR. and                      CASE NO: 21-70548-JHH-7
        VICKIE LYNNE DEASON,
                                                            CHAPTER 7
                        DEBTORS.

                                CONSENT ORDER GRANTING
                         MOTION FOR RELIEF FROM AUTOMATIC STAY

        This matter having come before the Court on the Motion for Relief from Automatic Stay
 of APCO Employees Credit Union (Doc. No. 21). Based on the Court’s review of pleadings and
 statements from Counsel for the parties, it is hereby ORDERED, ADJUDGED and DECREED as
 follows:

        1.      APCO Employees Credit Union’s Motion for Relief from Automatic Stay is
                GRANTED as to the 2012 Nissan Pathfinder, VIN #5N1AR1NN9CC636581.

        DONE this the 19th day of August, 2021.

                                                  /s/ JENNIFER H. HENDERSON
                                                  UNITED STATES BANKRUPTCY JUDGE


 This Order prepared by:
 Michael A. Harrison asb-0580-r77m
 Key, Greer, Harrison & Casey
 P.O. Box 360345
 Birmingham, AL 35236
 Telephone: (205) 987-2211
 Facsimile: (205) 403-3491
 Email: michael@keygreer.com
 Attorney for APCO Employees Credit Union


 CONSENTED TO BY:

 /s/ Robert A. Morgan
 Robert A. Morgan, Trustee

 /s/ Vincent Lee Adams                              /s/ Michael A. Harrison
 Vincent Lee Adams, Esq.                            Michael A. Harrison, Esq.
 Attorney for the Debtors                           Attorney for Creditor




Case 21-70548-JHH7           Doc 24    Filed 08/19/21 Entered 08/19/21 14:23:49    Desc Main
                                      Document      Page 1 of 1
